Title: James Lovell to Abigail Adams, 13 June 1780
From: Lovell, James
To: Adams, Abigail



Dear Madam

June 13 1780


I will not omit to acknowledge by this Post the Receipt of your Letter of the 24th. Ulto. because I can in some measure afford you Satisfaction in Regard to what Mr. Adams mentioned to both of us. On the 31st. of May Doctr. Franklin was directed to pay the Draughts of Mr. A and Mr. Dana to the Amount of their respective Salaries. I will on Friday send you an authentic Resolve which you can forward in addition to those I have sent already. You will thus be able to keep a Copy for your own Satisfaction.
Only last Night could we determine that Charlestown was taken. It is a fatal Blow indeed to that Country in particular as well as injurious to the common Interest of the Union. Look for the Cause in the Aristocratic Temper of Mind which must of Course be generated in the rich Masters of many Slaves. You will find too little regard has been paid to general Interest. More than one Man has been induced to risk a great Sacrifice of public Interest for the Sake of a Confederation of very dissonant Parts.—If there are not extraordinary Exertions in the Middle and Eastern States, this Year will be filled with our Disgraces.
It is a lamentable Thing that we have been so very drowsy as to need such severe Strokes as the present to rouse us.

I have a most painful Finger to manage the Pen which assures you of the Continuance of my great Esteem as yr. humble Servt.,
J L

